DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed 08/22/2022.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.


Claim Objections
Claims 2,12 and 23 are objected to because of the following informalities:  
 	
 	As per claims 2 and 12, those claim recite the phrase “STA”  would have been spell out. 
As per claim 23, The claim recites the phrase “ the method … it would have been “The GW.. “ because the clam 12 is the Gateway /device claim. 


Appropriate correction is required.


Examiner’s statement of reason of allowance

The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 08/22/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
 	The present relates to a method of Methods, systems, and devices for facilitating the automated configuration of one or more new 802.11 access points (APs) are disclosed herein. A cloud server may receive a message associated with a customer account for one or more new APs. The cloud server may associate a first AP of the one or more new APs based on the message. The cloud server may then retrieve a public key associated with the first AP which has a reciprocal private key. The cloud server may send the public key to a gateway (GW) associated with the customer account. The GW may encrypt the GW credentials, such as a password and SSID, into a ciphertext using the public key and then broadcast this information. When the first AP has been powered on it may decrypt the ciphertext using the private key and use the credentials to act as a node in the GW's network.
 
	Independent claims 2 and 12, recite the uniquely distinct features of “eceiving, wirelessly, second wireless AP information including a first public key, of a second public-private key pair associated with a second wireless AP of the one or more new APs, from the STA that is registered with the wireless mesh network, wherein the second public key is a computer readable image associated with the second wireless AP, wherein the second wireless AP is previously unassociated with the wireless mesh network; encrypting credentials for the wireless mesh network using the second public key into a second ciphertext, the credentials including the SSID and the password of the wireless mesh network; broadcasting, wirelessly, the second ciphertext to the second wireless AP such that the second wireless AP can decrypt the first ciphertext using a second private key of the second public-private key pair; receiving a second request to register to the wireless mesh network from the second wireless AP, the request including the password of the wireless mesh network; and registering the second wireless AP into the wireless mesh network upon receiving the second request.

 	
However, the prior art of record, either individually or in a reasonable combination, fails to disclose or suggest the underline limitations when in combination with the remaining limitations currently recited in the independent claims 2 and 12. In addition, updated search also did not yield any new applicable prior art with respect to the underlined limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496